                                                                     Case 2:16-cv-01361-MMD-DJA Document 110 Filed 04/21/20 Page 1 of 3



                                                                 1    J. BRUCE ALVERSON, ESQ.
                                                                      Nevada Bar No. 1339
                                                                 2    KARIE N. WILSON, ESQ.
                                                                      Nevada Bar No. 7957
                                                                 3    TANYA M. FRASER, ESQ.
                                                                      Nevada Bar No. 13872
                                                                 4    ALVERSON TAYLOR & SANDERS
                                                                      6605 Grand Montecito Pkwy, Ste. 200
                                                                 5    Las Vegas, NV 89149
                                                                      702-384-7000 Phone
                                                                 6    702-385-7000 Fax
                                                                      Attorneys for Defendant
                                                                 7    Kiewit Infrastructure West Co.

                                                                 8                             UNITED STATES DISTRICT COURT
                                                                                                    DISTRICT OF NEVADA
                                                                 9

                                                                10    CHAD KREISER, Individually, CHRISTINA           CASE NO: 2:16-cv-01361-MMD-DJA
                                                                      LOU KREISER, Individually,
ALVERSON TAYLOR & SANDERS




                                                                11                                                    STIPULATION AND (PROPOSED)
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                Plaintiffs,           ORDER FOR DISMISSAL OF
                                                                12    v.                                              PLAINTIFFS’ CLAIMS AGAINST
                                    LAS VEGAS, NV 89149




                                                                                                                      DEFENDANT KIEWIT
                                                                13
                                        (702) 384-7000




                                                                      K & B STEEL, A DIVISION of WABB                 INFRASTRUCTURE WEST, CO.
                                          LAWYERS




                                                                      INDUSTRIES, INC., a Texas Corporation;          WITH PREJUDICE
                                                                14    KIEWIT WESTERN CO. d/b/a LAKE MEAD
                                                                      CONSTRUCTORS, a Foreign Corporation;
                                                                15    DOES I through X; inclusive; and ROE
                                                                      BUSINESS ENTITIES XI through XX,
                                                                16    inclusive

                                                                17                            Defendants.
                                                                      __________________________________________
                                                                18

                                                                19          COME NOW Plaintiffs CHAD KREISER and CHRISTINA LOU KREISER by and

                                                                20    through their attorneys of record, the law firm of CHRISTIANSEN LAW OFFICES, Defendant

                                                                21    KIEWIT INFRASTRUCTURE WEST CO., as successor through merger to KIEWIT

                                                                22    WESTERN CO. d/b/a LAKE MEAD CONSTRUCTORS, by and through its attorneys of record,

                                                                23    the law offices of ALVERSON TAYLOR & SANDERS, and Defendant K&B STEEL by and

                                                                24    through its attorney of record, the law firm of KRING & CHUNG, LLP, and STIPULATE AND
                                                                                                                                                      KNW 25635
                                                                                                                1
                                                                     Case 2:16-cv-01361-MMD-DJA Document 110 Filed 04/21/20 Page 2 of 3



                                                                 1    AGREE that Plaintiffs’ claims against Defendant Kiewit Infrastructure West Co., as successor

                                                                 2    through merger to Kiewit Western Co. d/b/a Lake Mead Constructors are hereby DISMISSED,

                                                                 3    WITH PREJUDICE, the parties to bear their own fees and costs.

                                                                 4    DATED this 17th day of April, 2020               DATED this 18th day of April, 2020

                                                                 5    CHRISTIANSEN LAW OFFICES                         KRING & CHUNG, LLP

                                                                 6    /s/ R. Todd Terry, Esq.                          /s/ Robert P. Mougin, Esq.
                                                                      ________________________________                 ________________________________
                                                                 7    PETER S. CHRISTIANSEN, ESQ.                      ROBERT P. MOUGIN, ESQ.,
                                                                      Nevada Bar No. 5254                              Nevada Bar No. 7104
                                                                 8    R. TODD TERRY, ESQ.                              ROBERT T. ROBBINS, ESQ.,
                                                                      Nevada Bar No. 6519                              Nevada Bar No. 6109
                                                                 9    KEELY A. PERDUE, ESQ.                            Attorneys for Defendant K&B Steel
                                                                      Nevada Bar No. 13931
                                                                10    Attorneys for Plaintiffs
ALVERSON TAYLOR & SANDERS




                                                                11    DATED this 20th day of April, 2020
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12    ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                14    ________________________________
                                                                      J. BRUCE ALVERSON, ESQ.
                                                                15    Nevada Bar No. 1339
                                                                      KARIE N. WILSON, ESQ.
                                                                16    Nevada Bar No. 7957
                                                                      TANYA M. FRASER, ESQ.
                                                                17    Nevada Bar No. 13872
                                                                      6605 Grand Montecito Pkwy, Ste. 200
                                                                18    Las Vegas, NV 89149
                                                                      Attorneys for Defendant
                                                                19    Kiewit Infrastructure West Co.

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24
                                                                                                                                                            KNW 25635
                                                                                                                   2
                                                                     Case 2:16-cv-01361-MMD-DJA Document 110 Filed 04/21/20 Page 3 of 3



                                                                 1                                                    Chad & Christina Kreiser v. K&B Steel, et al.
                                                                                                                            CASE NO.: 2:16-cv-013610-MMD-DJA
                                                                 2                                                           Stipulation and Order for Dismissal of
                                                                                                              Plaintiffs’ Claims Against Kiewit Infrastructure West
                                                                 3

                                                                 4
                                                                          ORDER FOR DISMISSAL OF PLAINTIFFS’ CLAIMS AGAINST DEFENDANT
                                                                 5              KIEWIT INFRASTRUCTURE WEST, CO. WITH PREJUDICE

                                                                 6           IT IS HEREBY ORDERED that Plaintiffs’ claims against Defendant Kiewit

                                                                 7    Infrastructure West Co., as successor through merger to Kiewit Western Co. d/b/a Lake Mead

                                                                 8    Constructors, are hereby DISMISSED, WITH PREJUDICE, the parties to bear their own fees

                                                                 9    and costs

                                                                10                  April 21
                                                                             Dated __________________, 2020
ALVERSON TAYLOR & SANDERS




                                                                11                                                    ___________________________________
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                      UNITED STATES JUDGE
                                                                12
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000




                                                                      Submitted by:
                                          LAWYERS




                                                                14    ALVERSON TAYLOR & SANDERS

                                                                15

                                                                16    ____________________________________
                                                                      J. BRUCE ALVERSON, ESQ.
                                                                17    Nevada Bar No. 1339
                                                                      KARIE N. WILSON, ESQ.
                                                                18    Nevada Bar No. 7957
                                                                      TANYA M. FRASER, ESQ.
                                                                19    Nevada Bar No. 13872
                                                                      6605 Grand Montecito Pkwy, Ste. 200
                                                                20    Las Vegas, NV 89149
                                                                      702-384-7000 Phone
                                                                21    702-385-7000 Fax
                                                                      Attorneys for Defendant
                                                                22    Kiewit Infrastructure West Co.

                                                                23

                                                                24
                                                                                                                                                            KNW 25635
                                                                                                                  3
